Case 2:20-cv-04380-DSF-KS Document 29 Filed 11/13/20 Page 1 of 9 Page ID #:591



   1   Stuart M. Richter (CA 126231)
   2   stuart.richter@katten.com
       Andrew J. Demko (CA 247320)
   3   andrew.demko@katten.com
   4   Camille A. Cameron (CA 307859)
       camille.cameron@katten.com
   5   Ashley T. Brines (CA 322988)
   6   ashley.brines@katten.com
       KATTEN MUCHIN ROSENMAN LLP
   7   2029 Century Park East, Suite 2600
   8   Los Angeles, CA 90067-3012
       Telephone: 310.788.4400
   9   Facsimile: 310.788.4471
  10
       Attorneys for Defendant
  11   American Airlines Federal Credit Union
  12
                          UNITED STATES DISTRICT COURT
  13
                        CENTRAL DISTRICT OF CALIFORNIA
  14
  15
  16   SYLVIA VARGA, individually,             Case No.   2:20-cv-04380-DSF-KS
       and on behalf of all others similarly
  17   situated,                               DEFENDANT AMERICAN AIRLINES
  18                                           FEDERAL CREDIT UNION’S NOTICE
                                               OF S UPPLEMENTAL AUTHORITY IN
  19               Plaintiffs,                 SUPPORT OF MOTION TO DISMISS
  20                                           PLAINTIFF SYLVIA VARGA’S FIRST
             v.
                                               AMENDED COMPLAINT PURSUANT TO
  21   AMERICAN AIRLINES                       FEDERAL RULE OF CIVIL
  22   FEDERAL CREDIT UNION, and               PROCEDURE 12(B)(6)
       DOES 1-100,
  23
  24                                           Hon. Dale S. Fischer
                   Defendants.
  25
  26
  27
  28


       NOTICE OF SUPPLEMENTAL AUTHORITY                        2:20-CV-04380-DSF-KS
Case 2:20-cv-04380-DSF-KS Document 29 Filed 11/13/20 Page 2 of 9 Page ID #:592



   1   TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
   2         On September 8, 2020, defendant American Airlines Federal Credit Union
   3   (“American Airlines FCU”) moved to dismiss the claims alleged in plaintiff Sylvia
   4   Varga’s (“Plaintiff”) First Amended Complaint pursuant to Federal Rule of Civil
   5   Procedure 12(b)(6). Dkt. 23.1 American Airlines FCU hereby submits the
   6   following order in support of its motion, attached hereto as Exhibit A, in which the
   7   Tennessee Court of Appeals recently affirmed the dismissal of the same “retry”
   8   breach of contract claims that Plaintiff asserts here: Saunders v. Y-12 Fed. Credit
   9   Union, No. E2020-00046-COA-R3-CV, 2020 WL 6499558, at *3-6 (Tenn. Ct.
  10   App. Nov. 5, 2020).2
  11                                         Respectfully submitted,
  12   Dated: November 13, 2020              KATTEN MUCHIN ROSENMAN LLP
  13
                                             By:     /s/Stuart M. Richter
  14                                         Attorneys for Defendant
  15                                         American Airlines Federal Credit Union
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25   1
              The motion was fully briefed as of October 26, 2020. See Dkt. Nos. 24 & 25.
       The Court took it under submission on November 6, 2020. See Dkt. 27.
  26
       2
              The Court may also take judicial notice of this order pursuant to Rule 201 of
  27   the Federal Rules of Evidence. See Dkt. No. 23-9 at 4 (citing Lee v. City of Los
       Angeles, 250 F.3d 668, 690 (9th Cir. 2001); Reyn’s Pasta Bella, LLC v. Visa USA,
  28   Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006)).
                                                1
             NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF MOTION TO DISMISS
Case 2:20-cv-04380-DSF-KS Document 29 Filed 11/13/20 Page 3 of 9 Page ID #:593




                       EXHIBIT A
  Case 2:20-cv-04380-DSF-KS Document 29 Filed 11/13/20 Page 4 of 9 Page ID #:594
Saunders v. Y-12 Federal Credit Union, Slip Copy (2020)


                                                                  finding that Ms. Saunders had failed to state a claim upon
                                                                  which relief could be granted. Ms. Saunders has appealed.
                 2020 WL 6499558
                                                                  Discerning no reversible error, we affirm.
    Only the Westlaw citation is currently available.

     SEE COURT OF APPEALS RULES 11 AND 12
                                                                             I. Factual and Procedural Background
             Court of Appeals of Tennessee,
                   AT KNOXVILLE.                                  On August 16, 2019, Ms. Saunders filed a “Class Action
                                                                  Complaint” in the Anderson County Circuit Court (“trial
                  Daphne SAUNDERS
                                                                  court”) against Y-12. Ms. Saunders asserted that she was
                          v.
                                                                  filing the complaint on her own behalf as well as on behalf
            Y-12 FEDERAL CREDIT UNION
                                                                  of those “similarly situated.” Ms. Saunders claimed that as
                                                                  a checking account customer of Y-12, she had, on occasion,
              No. E2020-00046-COA-R3-CV
                                                                  been charged multiple overdraft fees concerning a single item
                             |
                                                                  presented for payment in violation of the parties’ contract
                 August 18, 2020 Session
                                                                  terms.
                             |
                   FILED 11/05/2020
                                                                  According to Ms. Saunders, her account agreement with Y-12
Appeal from the Circuit Court for Anderson County, No.            provided that when an item had been presented for payment
B9LA0120, Donald R. Elledge, Judge                                and there were insufficient funds in the account to pay it,
                                                                  Y-12 could either pay or reject the item and charge a single
Attorneys and Law Firms                                           overdraft fee of $32.00. Despite the contract language, Ms.
                                                                  Saunders alleged that Y-12 regularly charged two or more
Michael J. Wall, J. Gerard Stranch, IV, and Martin F.
                                                                  $32.00 overdraft fees on a single item in order to “unlawfully
Schubert, Nashville, Tennessee; Lynn A. Toops, Indianapolis,
                                                                  maximize[ ] its already profitable NSF [non-sufficient funds]
Indiana; and Christopher D. Jennings, Little Rock, Arkansas,
                                                                  Fee revenue by using deceptive practices that also violate
for the appellant, Daphne Saunders.
                                                                  the terms of its account documents.” Ms. Saunders provided
Brandon J. Wilson, Royal Oak, Michigan, and Lawrence F.           exemplars from her accounts of electronic payment charges to
Giordano and Jared S. Garceau, Knoxville, Tennessee, for the      specific payees that were rejected by Y-12 on multiple dates,
appellee, Y-12 Federal Credit Union.                              allegedly with an overdraft fee charged for each attempt to
                                                                  process, despite the fact that Ms. Saunders had not requested
Thomas R. Frierson, II, J., delivered the opinion of the court,   that the items be reprocessed.
in which D. Michael Swiney, C.J., and Kristi M. Davis, J.,
joined.                                                           Ms. Saunders further asserted that “if Y-12 reprocesses an
                                                                  instruction for payment, it is still the same item. Y-12's
                                                                  reprocessing is simply another attempt to effectuate an
                         OPINION                                  accountholder's original request for payment.” In support of
                                                                  her contention, Ms. Saunders provided examples from other
Thomas R. Frierson, II, J.                                        banks’ account contracts, which included such language as
                                                                  “[b]ecause we may charge a service fee for an NSF item
 *1 The plaintiff, Daphne Saunders, filed a complaint against     each time it is presented, we may charge you more than one
Y-12 Federal Credit Union (“Y-12”), alleging breach of            service fee for any given item.” Ms. Saunders averred that her
the parties’ banking contract. Ms. Saunders asserted that         contract with Y-12 contained no such language.
Y-12 had charged excessive fees for items presented for
payment from Ms. Saunders's account that were returned due        Ms. Saunders claimed that a class should be certified that
to insufficient funds. Ms. Saunders also alleged breach of the    consisted of “[a]ll citizens of Tennessee who were Y-12
covenant of good faith and fair dealing and asserted that Y-12    Federal Credit Union checking account holders who were
had been unjustly enriched by charging excessive fees. The        charged multiple NSF Fees on the same item.” In addition
trial court dismissed Ms. Saunders's claims with prejudice,       to breach of contract, Ms. Saunders asserted claims of unjust



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           1
  Case 2:20-cv-04380-DSF-KS Document 29 Filed 11/13/20 Page 5 of 9 Page ID #:595
Saunders v. Y-12 Federal Credit Union, Slip Copy (2020)


enrichment and breach of the covenant of good faith and           request from the same merchant. Indeed, the Membership
fair dealing on behalf of herself and the class. Ms. Saunders     and Account Agreement says just the opposite: “[i]f, on any
sought certification of the class, damages, pre- and post-        day, the available funds in your share or deposit account
judgment interest, and attorney's fees.                           are not sufficient to pay the full amount of a check, draft,
                                                                  transaction, or other item posted to your account plus
Ms. Saunders attached a copy of her account agreement with        any applicable fee (“overdraft”), we may ... return the
Y-12 (“the Contract”) to her complaint. The Contract states       overdraft.... Your account may be subject to a charge for
in pertinent part:                                                each overdraft regardless of whether we pay or return the
                                                                  overdraft.”

                                                                Y-12 further argued that Ms. Saunders could not state a claim
            Payment of Overdrafts. If, on any
                                                                for breach of the covenant of good faith and fair dealing
            day, the available funds in your
                                                                in the absence of a breach of contract. In addition, Y-12
            share or deposit account are not
                                                                posited that Ms. Saunders could not state a claim for unjust
            sufficient to pay the full amount of
                                                                enrichment because the parties had a valid and enforceable
            a check, draft, transaction, or other
                                                                contract. Y-12 thus sought dismissal of Ms. Saunders's claims
            item posted to your account plus
                                                                with prejudice. Ms. Saunders filed a response in opposition
            any applicable fee (“overdraft”), we
                                                                to the motion.
            may pay or return the overdraft. The
            Credit Union's determination of an
                                                                On December 16, 2019, the trial court entered an order
            insufficient available account balance
                                                                dismissing Ms. Saunders's claims, determining that her
            may be made at any time between
                                                                complaint failed to state a claim upon which relief could be
            presentation and the Credit Union's
                                                                granted. The court incorporated its attached memorandum
            midnight deadline with only one (1)
                                                                opinion, wherein the court found, inter alia, that pursuant to
            review of the account required. We
                                                                paragraph 14, subparagraph A of the Contract, if an item were
            are not required to notify you if
                                                                presented for payment and there were insufficient funds in
            your account does not have sufficient
                                                                the account to pay the item, Y-12 could pay or return the
            available funds to pay an overdraft.
                                                                item. The court found that the Contract also provided that the
            Your account may be subject to a
                                                                account “may be subject to a charge for each overdraft” and
            charge for each overdraft regardless of
                                                                that the overdraft fee would be $32.00 for each item. The court
            whether we pay or return the overdraft.
                                                                determined that the Contract was clear and unambiguous
                                                                and had not been breached by Y-12. Moreover, the court

 *2 The Contract further provides that the fee for such an      concluded that   Lambert v. Navy Fed. Credit Union, No.
overdraft will be “$32.00 each.”                                1:19-CV-103-LO-MSN, 2019 WL 3843064, at *4 (E.D. Va.
                                                                Aug. 14, 2019), was directly on point concerning this issue.
On October 18, 2019, Y-12 filed a motion to dismiss pursuant    Ms. Saunders timely appealed.
to Tennessee Rule of Civil Procedure 12.02(6). Y-12 asserted
that Ms. Saunders's claims were preempted by the Federal
Credit Union Act and the Truth in Savings Act as well as                             II. Issues Presented
their implementing regulations. Y-12 also asserted that Ms.
Saunders's complaint failed to state a claim for breach of      Ms. Saunders presents three issues for this Court's review,
contract because she did not                                    which we have restated slightly as follows:

  and cannot identify any language in the Membership              1. Whether the trial court erred by determining that the
  and Account Agreement promising that Y-12 will assess              Contract, which authorizes “a charge for each overdraft,”
  an NSF fee only “once,” regardless of the number of                unambiguously allows Y-12 to charge multiple fees for
  times a merchant makes a payment request against [Ms.              a single item such that Ms. Saunders's breach of contract
  Saunders's] account without money available to pay for it,         claim must fail under any set of facts.
  or that the term “each” excludes a second or third payment



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          2
  Case 2:20-cv-04380-DSF-KS Document 29 Filed 11/13/20 Page 6 of 9 Page ID #:596
Saunders v. Y-12 Federal Credit Union, Slip Copy (2020)




  2. Whether the trial court erred by declining to determine
                                                                    Willis v. Tenn. Dep't of Corr., 113 S.W.3d 706, 710 (Tenn.
     that Y-12 had violated its contractual duty of good faith
                                                                 2003). We review the trial court's interpretation of a written
     and fair dealing by charging an additional fee when it
                                                                 agreement de novo with no presumption of correctness. See
     reprocessed the same item and rejected it.
                                                                 Ray Bell Constr. Co., Inc. v. State, Tenn. Dep't of Transp., 356
   *3 3. Whether the trial court erred by declining to           S.W.3d 384, 386 (Tenn. 2011).
    determine that Ms. Saunders had stated an unjust
    enrichment claim in the alternative to her breach of
    contract claim.                                                              IV. Breach of Contract Claim

                                                                 Ms. Saunders argues that the trial court erred by determining
                                                                 that the Contract unambiguously permits Y-12 to charge
                  III. Standard of Review
                                                                 multiple fees for a “single item” such that Ms. Saunders's
As our Supreme Court has elucidated concerning a Tennessee       breach of contract claim must fail under any set of facts. In its
Rule of Civil Procedure 12.02(6) motion to dismiss:              memorandum opinion, the trial court found that the language
                                                                 of the Contract was clear and unambiguous in stating that
                                                                 the overdraft fee would be charged “each time.” As such, the
                                                                 court determined that Ms. Saunders had failed to state a claim
            The sole purpose of a Tennessee Rule
                                                                 for breach of contract.
            of Civil Procedure 12.02(6) motion to
            dismiss is to test the sufficiency of
                                                                 In order to successfully assert a claim for breach of contract, a
            the complaint, not the strength of the
                                                                 plaintiff must show “the existence of a valid and enforceable
            plaintiff's evidence. Doe v. Sundquist,
                                                                 contract, a deficiency in the performance amounting to a
            2 S.W.3d 919, 922 (Tenn. 1999);
                                                                 breach, and damages caused by the breach.” See      Fed. Ins.
                Riggs v. Burson, 941 S.W.2d 44,
                                                                 Co. v. Winters, 354 S.W.3d 287, 291 (Tenn. 2011). When a
            47 (Tenn. 1997). When reviewing a
                                                                 plaintiff “cannot point to terms in the Agreement that would
            dismissal of a complaint under Rule
                                                                 lead a factfinder to find a breach of contract,” dismissal
            12.02(6), this Court must take the
                                                                 of the breach of contract claim is proper. See, e.g., Roby
            factual allegations contained in the
                                                                 v. Nationstar Mortg., LLC, No. W2019-00730-COA-R3-CV,
            complaint as true and review the
                                                                 2020 WL 2315784, at *7 (Tenn. Ct. App. May 11, 2020).
            trial court's legal conclusions de novo
            without giving any presumption of
                                                                 In this matter, the parties do not dispute that the Contract
            correctness to those conclusions. See,
                                                                 was valid and enforceable. Ms. Saunders posits, however,
            e.g., Doe v. Sundquist, 2 S.W.3d at
                                                                 that pursuant to the language of the Contract, her account
            922. Because a motion to dismiss
                                                                 could only be subject to a single charge “for each overdraft
            a complaint under Rule 12.02(6)
                                                                 regardless of whether we pay or return the overdraft.” Ms.
            challenges only the legal sufficiency
                                                                 Saunders thus contends that by charging multiple fees for
            of the complaint, courts should grant a
                                                                 “the same overdraft,” Y-12 has breached the terms of the
            motion to dismiss only when it appears
                                                                 Contract, damaging her thereby with excessive fee charges.
            that the plaintiff can prove no set of
                                                                 Y-12 counters that the Contract unambiguously defines the
            facts in support of the claim that would
                                                                 term, “overdraft,” as “a check, draft, transaction, or other
            entitle the plaintiff to relief. See, e.g.,
                                                                 item posted to your account plus any applicable fee” when
               Trau-Med of Am., Inc. v. Allstate                 “the available funds in your share or deposit account are not
            Ins. Co., 71 S.W.3d 691, 696 (Tenn.                  sufficient to pay the full amount.” As such, Y-12 postulates
            2002).                                               that an item or transaction that has been returned and then
                                                                 resubmitted for payment by the payee constitutes an overdraft
                                                                 each time it is submitted and the funds in the account are




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             3
   Case 2:20-cv-04380-DSF-KS Document 29 Filed 11/13/20 Page 7 of 9 Page ID #:597
Saunders v. Y-12 Federal Credit Union, Slip Copy (2020)


insufficient. Y-12 further asserts that the overdraft is subject
to an overdraft fee each time whether it is paid or returned.            Contractual language is ambiguous when it is
                                                                         susceptible to more than one interpretation and
*4 As this Court has previously explained:                               reasonably intelligent persons could come to different
                                                                         conclusions as to the meaning of the contract. However,
  In resolving a dispute concerning contract interpretation,             an ambiguity arises in a contract only when contractual
  our task is to ascertain the intention of the parties based            terms are susceptible to fair and honest differences,
  upon the usual, natural, and ordinary meaning of the                   and when both of the interpretations advanced are
  contract language. Planters Gin Co. v. Fed. Compress &                 reasonable.
  Warehouse Co., Inc., 78 S.W.3d 885, 889-90 (Tenn. 2002)
                                                                         A word or expression in the contract may, standing
  (citing     Guiliano v. Cleo, Inc., 995 S.W.2d 88, 95 (Tenn.           alone, be capable of two meanings and yet the contract
  1999)). A determination of the intention of the parties “is            may be unambiguous. Thus, in determining whether or
  generally treated as a question of law because the words               not there is such an ambiguity as calls for interpretation,
  of the contract are definite and undisputed, and in deciding           the whole instrument must be considered, and not an
  the legal effect of the words, there is no genuine factual             isolated part, such as a single sentence or paragraph. The
  issue left for a jury to decide.” Planters Gin Co., 78 S.W.3d          language in a contract must be construed in the context
  at 890 (citing 5 Joseph M. Perillo, Corbin on Contracts,               of that instrument as a whole, and in the circumstances
  § 24.30 (rev. ed. 1998);        Doe v. HCA Health Servs.               of that case, and cannot be found to be ambiguous in the
  of Tenn., Inc., 46 S.W.3d 191, 196 (Tenn. 2001)). The                  abstract.
  central tenet of contract construction is that the intent of the
                                                                        *5 77 C.J.S. Contracts § 304 (citations omitted).
  contracting parties at the time of executing the agreement
  should govern. Planters Gin Co., 78 S.W.3d at 890. The             Fisher v. Revell, 343 S.W.3d 776, 779-80 (Tenn. Ct. App.
  parties’ intent is presumed to be that specifically expressed      2009).
  in the body of the contract. “In other words, the object to be
  attained in construing a contract is to ascertain the meaning      To reiterate, the Contract language at issue in this matter
  and intent of the parties as expressed in the language used        provides in relevant part:
  and to give effect to such intent if it does not conflict with
  any rule of law, good morals, or public policy.” Id. (quoting
  17 Am. Jur. 2d, Contracts, § 245).
                                                                                 Payment of Overdrafts. If, on any
  This Court's initial task in construing the Contract at issue                  day, the available funds in your
  is to determine whether the language of the contract is                        share or deposit account are not
  ambiguous. Planters Gin Co., 78 S.W.3d at 890. If the                          sufficient to pay the full amount of
  language is clear and unambiguous, the literal meaning                         a check, draft, transaction, or other
  of the language controls the outcome of the dispute.                           item posted to your account plus
  Id. A contract is ambiguous only when its meaning is                           any applicable fee (“overdraft”), we
  uncertain and may fairly be understood in more than one                        may pay or return the overdraft. The
  way. Id. (emphasis added). If the contract is found to be                      Credit Union's determination of an
  ambiguous, we then apply established rules of construction                     insufficient available account balance
  to determine the intent of the parties. Id. Only if ambiguity                  may be made at any time between
  remains after applying the pertinent rules of construction                     presentation and the Credit Union's
  does the legal meaning of the contract become a question                       midnight deadline with only one (1)
  of fact. Id.                                                                   review of the account required. We
                                                                                 are not required to notify you if
Kafozi v. Windward Cove, LLC, 184 S.W.3d 693, 698-99                             your account does not have sufficient
(Tenn. Ct. App. 2005). This Court has further elucidated:                        available funds to pay an overdraft.
                                                                                 Your account may be subject to a
  In determining whether an ambiguity exists in a contract,
  we are guided by the following principles:



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
   Case 2:20-cv-04380-DSF-KS Document 29 Filed 11/13/20 Page 8 of 9 Page ID #:598
Saunders v. Y-12 Federal Credit Union, Slip Copy (2020)


             charge for each overdraft regardless of                legal meaning of the contract] become a question of fact’
             whether we pay or return the overdraft.                appropriate for a jury.” Planters Gin Co. v. Fed. Compress &
                                                                    Warehouse Co., Inc., 78 S.W.3d 885, 890 (Tenn. 2002). We
                                                                    therefore affirm the trial court's dismissal of Ms. Saunders's
(Emphasis added.) The Contract further sets forth a fee             breach of contract claim.
schedule, which lists an “Over-Draft fee” of “$32.00 each.”
                                                                    1        Although Ms. Saunders urges us to consider
Based on the plain, clear, and unambiguous language of                       various trial court decisions from Tennessee
the Contract, an overdraft occurs when a “check, draft,                      and other jurisdictions, these decisions are not
transaction, or other item ... plus any applicable fee” posts to             mandatory authority for this Court because they
an account with insufficient funds. The overdraft may either                 were entered by inferior courts of this State and
be paid or returned by Y-12, and a fee may be charged in either              other trial courts. See Thompson v. State, 958
event. The fee schedule states that the fee charged for such an              S.W.2d 156, 173 (Tenn. Crim. App. 1997) (“
overdraft will be $32.00 each” (emphasis added). Ergo, in Ms.                ‘[I]t is a controlling principle that inferior courts
Saunders's case, when she attempted to pay a bill through her                must abide the orders, decrees and precedents of
Y-12 account and the transaction was rejected for insufficient               higher courts. The slightest deviation from this
funds, she was charged a fee. When the merchant made a                       rigid rule would disrupt and destroy the sanctity
subsequent attempt to collect the funds and submitted another                of the judicial process.’ ”) (quoting State v. Irick,
request for payment, Y-12 again returned the transaction for                 906 S.W.2d 440, 443 (Tenn. 1995)). In addition,
insufficient funds and charged another fee. Such action does                 various federal court decisions, also urged by Ms.
not constitute a breach of the clear terms of the Contract.                  Saunders, are not mandatory authority for this
                                                                             Court. See     Young v. City of LaFollette, No.
Although Ms. Saunders postulates that various ambiguities
                                                                             E2013-00441-COA-R9-CV, 2014 WL 545486, at
exist within the language contained in the Contract, we
                                                                             *6 (Tenn. Ct. App. Feb. 10, 2014) (explaining
determine that her interpretations are not reasonable. See, e.g.,
                                                                             that federal district and intermediate appellate
Fisher, 343 S.W.3d at 779-80. For example, Ms. Saunders
                                                                             court decisions are not binding on this Court).
contends that a merchant's resubmission for payment of a
                                                                             Moreover, even if these decisions constituted
transaction that was previously rejected due to insufficient
                                                                             binding precedent, they would be of little value
funds in the subject account should still be considered the
                                                                             to our analysis because the language in the
same or a singular “item.” However, the Contract specifically
                                                                             agreements analyzed therein differs from the
provides that a fee may be charged for each overdraft, or each
                                                                             language of the Contract at issue in this case.
time a “check, draft, transaction, or other item ... plus any
applicable fee” posts to an account with insufficient funds and
is paid or rejected by Y-12. In other words, each time any type
                                                                                V. Duty of Good Faith and Fair Dealing
of transaction is submitted by the merchant for payment and
there are insufficient funds in the account, thus constituting       *6 Ms. Saunders also asserts that the trial court erred by
an overdraft, an overdraft fee may be charged to the customer.      declining to determine that Y-12 had violated its contractual
This is precisely what occurred in Ms. Saunders's case.             duty of good faith and fair dealing by charging “excessive”
                                                                    overdraft fees. However, as this Court has previously
Ms. Saunders has not alleged that Y-12 improperly evaluated         explained:
the available funds in her account or in any other manner
incorrectly processed the transactions that were submitted              In the absence of a breach of contract claim, Plaintiff's
or resubmitted by the merchant for payment. Inasmuch as                 [claim of] breach of implied covenant of good faith and fair
the Contract expressly provides that a fee may be charged               dealing must also fail. It is true that Tennessee courts imply
by Y-12 for each overdraft, as that term is defined in the              a duty of good faith to the enforcement and performance
Contract, Ms. Saunders has failed to state a claim for breach           of contracts. See       Dick Broad. Co. v. Oak Ridge FM,
of contract based on the fees charged by Y-12 as alleged                Inc., 395 S.W.3d 653, 660-61 (Tenn. 2013). This duty has
in her complaint. 1 “ ‘Only if ambiguity remains after the              two parts: (1) it ensures the parties’ reasonable expectations
court applies the pertinent rules of construction does [the             are honored, and (2) it protects their rights to receive the


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  5
  Case 2:20-cv-04380-DSF-KS Document 29 Filed 11/13/20 Page 9 of 9 Page ID #:599
Saunders v. Y-12 Federal Credit Union, Slip Copy (2020)


                                                                                      154-55 (1966). Courts will impose a
  benefits of the agreement.     Barnes & Robinson Co. v.                             contractual obligation under an unjust
  Onesource Facility Servs., Inc., 195 S.W.3d 637, 642-43                             enrichment theory when: (1) there is
  (Tenn. Ct. App. 2006). However, a claim for a breach of                             no contract between the parties or a
  this implied duty “is not a stand-alone claim; rather, it is                        contract has become unenforceable or
  part of an overall breach of contract claim.”            Jones                      invalid; and (2) the defendant will
  v. LeMoyne-Owen Coll., 308 S.W.3d 894, 907 (Tenn. Ct.                               be unjustly enriched absent a quasi-
  App. 2009). Accordingly, in the absence of her breach of                            contractual obligation.
  contract claim, the trial court rightfully dismissed Plaintiff's
  claim for breach of the implied covenant of good faith and
  fair dealing.                                                          Whitehaven Cmty. Baptist Church v. Holloway, 973 S.W.2d
                                                                         592, 596 (Tenn. 1998). In the instant action, inasmuch as
Roby, 2020 WL 2315784, at *7 (other internal citations                   the parties maintained a valid and enforceable contract,
omitted). Similarly, in the case at bar, because Ms. Saunders's          the trial court properly dismissed Ms. Saunders's claim for
breach of contract claim was properly dismissed, her claim for           unjust enrichment. See Daugherty v. Sony Elecs., Inc., No.
breach of the contractual duty of good faith and fair dealing            E2004-02627-COA-R3-CV, 2006 WL 197090, at *6 (Tenn.
was also properly dismissed.                                             Ct. App. Jan. 26, 2006) (“Because Plaintiff's complaint
                                                                         establishes the existence of a valid and enforceable contract
                                                                         between Plaintiff and Sony, Plaintiff failed to state a claim
                    VI. Unjust Enrichment                                upon which relief can be granted for unjust enrichment, and
                                                                         the Trial Court properly dismissed this claim.”).
Finally, Ms. Saunders contends that the trial court erred
by declining to determine that she had stated an unjust
enrichment claim as an alternative to her breach of contract
                                                                                                VII. Conclusion
claim. As our Supreme Court has instructed concerning such
a claim:                                                                 For the foregoing reasons, we affirm the trial court's
                                                                         judgment. Costs on appeal are assessed to the appellant,
                                                                         Daphne Saunders. This case is remanded to the trial court for
            Unjust enrichment is a quasi-                                collection of costs assessed below.
            contractual theory or is a contract
            implied-in-law in which a court may
            impose a contractual obligation where                        All Citations

            one does not exist. Paschall's Inc. v.                       Slip Copy, 2020 WL 6499558
            Dozier, 219 Tenn. 45, 407 S.W.2d 150,

End of Document                                                      © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   6
